    Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 1 of 42 PageID #:6497




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    CRYSTAL BROWN, et al., on Behalf of                                  )
    Themselves and a class of Similarly Situated                         )
    Persons,                                                             )
                                                                         )
                           Plaintiffs,                                   )      Case No. 17-cv-8085
                                                                         )
    COOK COUNTY; AMY CAMPANELLI, in                                      )      Judge Matthew Kennelly
    her official capacity as Public Defender of Cook                     )
    County; and THOMAS DART, in his official                             )
    capacity as Sheriff of Cook County,                                  )
                                                                         )
                           Defendants.                                   )

                           SETTLEMENT ADMINISTRATOR’S DECLARATION

I, Eric Schachter, declare as follows:

          1.       I am a Vice President of A.B. Data, Ltd.’s Class Action Administration Division

(“A.B. Data”), whose corporate office is located in Milwaukee, Wisconsin. Pursuant to the Court’s March

5, 2020, Order Preliminarily Approving Class Action Settlement (the “Preliminary Approval Order”),

A.B. Data was appointed as the Settlement Administrator 1 to supervise and administer the notice and claims

procedure in connection with the settlement of the above-captioned action (the “Action”). I am over 21

years of age and am not a party to the Action. I have personal knowledge of the facts set forth herein and,

if called as a witness, could and would testify competently thereto.

                                                         NOTICE

          2.       Pursuant to the Settlement Agreement, A.B. Data was responsible for mailing the Notice

of Proposed Class Action Settlement ("Class Notice") and the Settlement Claim Form (the “Claim Form”

and, collectively with the Class Notice, the “Notice Packet”) to Settlement Class Members. A copy of the

Notice Packet is attached hereto as Attachment A.



1
 Unless otherwise defined herein, all capitalized terms used herein shall have the meanings set forth in the Settlement Agreement
dated February 21, 2020.

                                                               1
 Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 2 of 42 PageID #:6498



        3.      On March 24, 2020, A.B. Data received from Class Counsel a list containing the names

and mailing addresses for 532 unique individuals identified as Settlement Class Members (the “Class List”).

        4.      Prior to the initial mailing of the Notice Packets to Class Members, A.B. Data standardized

and updated the mailing addresses on the Class List using the United States Postal Service (“USPS”)

National Change of Address database in an effort to improve deliverability rates.

        5.      On March 30, 2020, A.B. Data caused Notice Packets to be sent by USPS First-Class Mail

to the 532 individuals on the Class List. An additional notice package was sent to Diana Garcia, who was

not initially included in the class list, bringing the total number of Class Members to 533.

        6.      As of the date of this Declaration, 46 of the 533 Notice Packets mailed to Class Members

were returned by the USPS to A.B. Data as undeliverable as addressed with no forwarding address available

(“UAA”). For each UAA, A.B. Data searched for an updated mailing address using Transunion, a third-

party credit reporting agency and information provider to which A.B. Data subscribes to for purposes of

identifying updated mailing addresses and/or contact information. As a result of the efforts, 31 of these

UAAs were successfully re-mailed to an updated address. For the remaining 15 UAAs, we were unable to

successfully mail to an updated address and as a result these Class Members did not receive direct notice.

In total, of the 533 identified Class Members, 518 or approximately 97% were successfully provided with

direct notice. In my experience, the UAA rate here of approximately 3% is below the typical 5% to 10%

UAA rate we see in other class actions.

        7.      Additionally, A.B. Data sent notices to Class Members who contacted Class Counsel to

provide updated mailing addresses.

        8.      Based on the completion of the process described above, the Class Notice to the Plaintiff

Class Members has been disseminated in accordance with the Court's Order.

        9.      A.B. Data is actively working with Class Counsel to find updated contact information for

the 15 Class Members in UAA status. Of those fifteen, Maria Teresa Gonzalez submitted a claim. If we can

locate any of these remaining of these Class Members, we will advise them to submit a claim if they would

like to participate. If a valid claim is submitted, we will adjust the computation of the allocations for all

                                                      2
 Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 3 of 42 PageID #:6499



eligible claims to include these newly received claims, pending approval of the Court. We expect this would

not result in a significant change to the mean and average estimated distribution amounts discussed below.

A.B. Data is also prepared to run a crosscheck of approximately 33 Class Members' mailing addresses

identified by Class Counsel to ensure the Notice was sent to the most updated and accurate mailing address

on record and to provide notice if a corrected address or other contact information is obtained. This process,

and any supplemental mailings, can be done expeditiously and A.B. Data will be able to update the claimant

output to reflect additional claims, if any are received, for submission to the court within thirty days after

the final approval order proposed by Class Counsel is granted.

                                                 WEBSITE

        10.     On March 30, 2020, A.B. Data established a case-dedicated website for this Action,

www.ccpdharassmentsuit.com. The website includes summary information and access to important

documents related to the Action. Specifically, the website provides information concerning the current

status of the Action, contact information for Class Counsel, and downloadable copies of the Settlement

Agreement, the Notice Packet, and the Preliminary Approval Order, and the Order setting the Fairness

Hearing date and providing the telephonic call-in information. The website also provided Class Members

with the ability to submit the Claim Form online. The website is accessible 24 hours a day, 7 days a week.

                              REPORT ON CLAIM FORMS RECEIVED

        11.     Pursuant to the terms of the Settlement Agreement and as set forth in the Class Notice, to

be eligible to recover money damages from the Settlement, Settlement Class Members were required to

submit a Claim Form by mail or online via the website www.ccpdharassmentsuit.com no later than May

29, 2020. Class Members were also required to submit objections or requests for exclusion by this date as

well.

        12.     As of the date of this Declaration, A.B. Data has not received any objections or requests

for exclusion from any Claimant and it has not been notified of any objections or requests for exclusion

that were submitted to Class Counsel or filed with the Court.

        13.     As of the date of this Declaration, A.B. Data has received Claim Forms from 232

                                                      3
 Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 4 of 42 PageID #:6500



Settlement Class Members. Upon receipt, all Claim Forms were assigned a unique identification number,

and the information contained on each Claim Form was entered into the database developed by A.B. Data

to process Claim Forms submitted in this Action. A.B. Data then reviewed each Claim Form to verify the

claimant was a Settlement Class Member who had filed a timely claim and had only one operative Claim

Form. A.B. Data also reviewed each Claim Form to determine (a) dates of employment; (b) the nature,

frequency, and severity of sexual harassment incidents experienced; (c) whether claimants reported

incidents to the CCSO, CCPD, County, or filed criminal charges; (d) physical and emotional harm suffered;

(e) damages to career; and (f) the contribution to and participation in the litigation of this Action. As a result

of these efforts, A.B. Data determined, in conjunction with Class Counsel, that 165 Settlement Class

Members had claims that were complete and valid as submitted, and 67 Settlement Class Members had

claims that were deficient for not indicating their relevant dates of employment as required on the Claim

Form. In an effort to obtain the missing information to validate their claims, A.B. Data caused an email

notification to be sent to these 67 Settlement Class Members describing the deficiency and what was

necessary to cure the defect. Claimants were advised that the missing information needed to be submitted

within fourteen (14) days from the date of the notification. An example of the notification is attached hereto

as Attachment B. As a result of this outreach, 65 of the 67 Settlement Class Members cured their claims.

After consultation with Class Counsel, the two Claimants who did not supplement these answers were not

penalized for failing to provide employment dates and their claims were processed in the same manner as

the other claims. These two claimants certified that they were female (Question 2) and that they worked as

either an APD or law clerk during the class period (Questions 3 and 4), although they did not provide

specific dates of employment (Questions 3A and 4A).

        14.      A.B. Data also determined that eight claimants submitted Claim Forms after the May 29,

2020 deadline as follows: three claim forms were received on May 30, 2020 and the remaining late claim

forms were received on June 24, 2020, June 26, 2020, July 23, 2020, July 29, 2020, and September 2, 2020.

A.B. Data was able to process these eight claims along with the timely claims, and after consultation with



                                                        4
 Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 5 of 42 PageID #:6501



Class Counsel, these claims are included in the output attached as Attachment C. The total Award Units for

these eight Claimants is small relative to the output of the class as a whole (about 1.3 percent).

        15.        In addition, one Claimant submitted a timely claim, but was not included on the Class List.

In consultation with Class Counsel, her Claim was also processed and is also included in the output.

                                     PROPOSED AWARD FORMULA

        16.        Pursuant to the Settlement Agreement, the Settlement Administrator and Class Counsel are

responsible for determining the allocation of Settlement Fund amounts to any individual Settlement Class

Member.

        17.        A.B. Data and Class Counsel incorporated the following factors into the proposed

allocation formula:

              a. The claimant’s certification that she is female and that she worked at the Cook County

                   Public Defender’s office as an Assistant Public Defender (“APD”) and/or a law clerk

                   during the relevant time period;

              b. the amount and type(s) of sexual harassment from male detainees that the claimant

                   experienced;

              c. the claimant’s efforts to report the harassment;

              d. the harm to the claimant as a result of the harassment, including but not limited to

                   emotional, mental, and/or physical effects;

              e. the impact on the claimant’s career; and

              f.   the level of participation by the claimant in the case.

        18.        Taking these factors into account, in consultation with Class Counsel, A.B. Data proposes

that each Settlement Class Member with a valid claim receive a payment determined on the following basis:

              a. Eligible Settlement Class Members will be assigned “Award Units” based on the factors

                   outlined in Paragraph 12 (a) through (f) above.

              b. Each Award Unit will have an equal monetary value, determined by dividing the Net

                   Settlement Fund (calculated and defined as the total Settlement Fund of $14,000,000.00

                                                         5
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 6 of 42 PageID #:6502



             less Court-approved payments for service awards, attorneys fees and costs) by the total

             number of Award Units (calculated based upon the sum of all eligible claiming Settlement

             Class Members’ respective Award Units, awarded as set forth below).

        c. Each individual payment amount shall be calculated by multiplying the number of Award

             Units to which the Settlement Class Member is entitled by the monetary value of the Award

             Unit as calculated in subparagraph (b) above.

        d. Every claimant certified that she is female and worked as an APD or law clerk during the

             relevant time period (Claim Form Questions 2-4), and thus no Claimant was disqualified

             for her answers to these questions.

        e. Under the proposed scoring rubric, a maximum of 100 Award Units was potentially

             available in each claim.

        f.   Award Units were apportioned as follows: A maximum of forty Award Units was

             available for answers to the “Harassment Experienced” section of the Claim Form

             (Questions 6-15); a maximum of twenty Award Units was available for the

             Reporting section (Questions 16-19); a maximum of thirty-eight Award Units was

             available for answers to the Damages section (Questions 20-24); and a maximum

             of two Award Units was available for answers to the Participation in the Lawsuit

             section (Question 25).

        g. Summary of Award Units for Harassment Experienced Section (Questions 6 to 15)

             Each Settlement Class Member who was the subject of the following types of sexual

             harassment will receive up to 40 Award Units, depending on the types and amount of the

             harassment reflected on the Claim Form (Questions 6 to 15). The 40 Award Units available

             for this section have been allocated based on a point system weighted as follows:

                 i. Question 6 - Masturbation with Penis Exposed – up to 25 points

                 ii. Question 7 – Masturbation with Penis Inside Clothing – up to 15 points


                                                   6
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 7 of 42 PageID #:6503



                iii. Question 8 - Indecent Exposure (Other than Masturbation) – up to 15 points

                iv. Question 9 -- Inappropriate Touching of Penis or Genitalia, other than

                     Masturbation or Indecent Exposure – up to 1 point

                 v. Question 10 -- Masturbation or Indecent Exposure While You Were in a Locked

                     Room with a Detainee – up to 15 points

                vi. Question 11 -- Unwanted Physical Touching – up to 10 points

               vii. Question 12 -- Semen – up to 15 points

               viii. Question 13 -- Bodily Fluids other than Semen – up to 2 points

                ix. Question 14 -- Rape Threats – up to 1 point

                 x. Question 15 -- Oral Harassment other than Rape Threats – up to 1 point

        h. Summary of Award Units for Reporting Section (Questions 16-19) Each Settlement

             Class Member who made efforts to report the harassment will receive up to 20 Award

             Units, depending on the type of reporting reflected on the Claim Form, set forth as follows:

                 i. Each claimant who made reports to sheriff’s deputy will receive up to 5 Award

                     Units (Question 16).

                 ii. Each claimant who made reports to CCPD supervisors will receive up to 5 Award

                     Units (Question 17).

                iii. Each claimant who filed criminal charges relating to detainee sexual misconduct

                     will receive the full 20 Award Units (Question 18).

                iv. Each claimant who made reports to the Cook County Equal Employment Office

                     will receive up to 5 Award Units (Question 19).

        i.   Summary of Award Units for Damages Section (Questions 20-24) Each Settlement

             Class Member who suffered damages will receive up to 38 Award Units depending on the

             type and frequency of damages reflected on the Claim Form. The 38 Award Units for this

             section have been allocated based on a point system weighted as follows:



                                                 7
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 8 of 42 PageID #:6504



               i. Question 20 (Symptoms Experienced): Each claimant will receive 2 points for

                  each Emotional, Mental, and/or Physical symptom reflected on the Claim Form

                  (up to a maximum of 25 points).

              ii. Question 21 (Medical Treatment): Each claimant will receive up to 30 points for

                  receiving medical treatment caused by detainee sexual misconduct. (Claimants

                  who provided complete information with respect to identification of treaters,

                  diagnosis and dates of treatment received 30 points; Claimants who provided

                  partial information with respect to these items received 15 points).

              iii. Question 22 (Resignation due to Detainee Sexual Misconduct): Any Claimant

                  who checked “yes” that she resigned from the Public Defender’s Office due to

                  detainee sexual harassment received 15 points and any law clerk that check “yes”

                  received 7.5 points;

              iv. Question 23 (Other Negative Job Actions Caused by Detainee Sexual

                  Misconduct): Each claimant that was an ADP will receive up to 20 points and

                  each claimant that was a Law Clerk will receive up to 10 points if she suffered the

                  following negative job actions:

                      a) Transferred to a position that required less contact with detainees and/or

                          less contact with areas where detainee misconduct was prevalent (10

                          points APDs / 5 points law clerks)

                      b) Did not apply for a promotion or other position because it would increase

                          exposure to detainee misconduct (10 points APDs / 5 points law clerks)

                      c) Did not take on clients or cases because it would increase exposure to

                          detainee misconduct (5 points APDs / 2.5 points law clerks)

                      d) Used sick days, annual leave, or other leave time (5 points APDs / 2.5

                          points law clerks)



                                               8
 Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 9 of 42 PageID #:6505



                    v.      Question 24 (Lockup Ban): Each Settlement Class Member will receive 10 points

                            if she indicated on the Claim Form that she was an APD and was impeded from

                            entering the lockup as a result of Amy Campanelli’s prohibition of CCPD

                            personnel entering the lockup.

               j.   Summary of Award Units for Participation in the Suit. Each Settlement Class Member

                    will receive 2 Award Units for participation in the suit if they provided information (for

                    instance, by in-person or phone interview with Class Counsel) or provided documents

                    regarding detainee sexual harassment or retaliation to Class Counsel.

                                           FUND DISTRIBUTION

        19.         Using the formula presented above, A.B. Data has preliminarily calculated the payment

amount for each eligible Settlement Class Member based on an assumed Net Settlement Fund of $9,510,000

(after deductions for the proposed service awards ($290,000) and proposed Court-approved fees and costs

($4,200,000). The highest score was 87.9 Award Units resulting in a proposed estimated award of $134,

153.03. The lowest score (other than two claimants who received zero Award Units) was 0.16 Award Units

resulting in a proposed estimated award $ 244.19. The median (mid-point) score was 22.22 Award Units

resulting in a proposed estimated award of $ 33,912.18. The mean (average) score was 26.86 Award Units,

resulting in a proposed estimated award of $ 40,991.38.

        20.         Two Class Members’ claim form responses resulted in awards of zero Award Units. The

estimated allocation amounts for each eligible Settlement Class Member (identified by Claim Number) are

attached hereto as Attachment C.

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true

and correct.

        Executed this 11th day of September 2020.



                                                                                Eric Schachter



                                                        9
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 10 of 42 PageID #:6506




       ATTACHMENT A
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 11 of 42 PageID #:6507

           THIS IS A NOTICE OF A PROPOSED CLASS ACTION SETTLEMENT
             THIS IS NOT A SUMMONS OR AN ORDER TO COME TO COURT
           Brown et al. v. Cook County, et al., No. 17-cv-8085 (N.D. Ill.) (Kennelly, J.)
          PRELIMINARY NOTICE OF SETTLEMENT OF THE CLASS ACTION
             LAWSUIT RELATING TO DETAINEE SEXUAL HARASSMENT
       This Notice is being sent to you by order of the Court to advise you that the Court has preliminarily
approved a settlement in the employment discrimination case relating to sexual harassment of female Assistant
Public Defenders (not including supervisors) and female Law Clerks by male detainees in the custody of the
Cook County Sheriff. In October 2019, you were previously sent a Notice advising you that a class action had
been certified in this lawsuit, that you were a member of the class, and giving you a choice to opt out of the suit.
        In this lawsuit, the Class Representatives - Crystal Brown, Saran Crayton, Samantha Slonim, Celeste
Addyman, Erika Knierim, and Julie Hull - alleged that Defendants Cook County, Amy Campanelli, in her Official
Capacity as the Cook County Public Defender (“CCPD”), and Thomas Dart, in his Official Capacity as the Cook
County Sheriff (“CCSO”), violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the United
States Constitution, 42 U.S.C. § 1983 and the Illinois Civil Rights Act, 74 ILCS 23/1 et seq., by implementing
policies and practices that fostered a sexually hostile work environment in the Cook County Jail and courthouse
lockups whereby male detainees repeatedly masturbated at female Assistant Public Defenders (APDs) and Law
Clerks during the two-year period prior to the suit.
                   YOU MUST NOW DECIDE WHAT ACTION YOU WILL TAKE IN
                   RESPONSE TO THE PROPOSED CLASS ACTION SETTLEMENT

Your legal rights are affected whether you act or do not act. Please read this notice carefully.

              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

 SUBMIT A CLAIM FORM                           The only way to receive a payment from the settlement
                                               fund. (You will still benefit from the settlement’s
                                               injunctive relief if you do not submit a claim.)
 OBJECT                                        Write to the Court about why you do not like the
                                               settlement.
 GO TO A HEARING                               Ask to speak in Court about the fairness of the
                                               settlement.
 DO NOTHING                                    Receive no payment. Benefit from the injunctive relief
                                               that will result from the settlement, but give up right to
                                               sue for claims relating to detainee sexual harassment at
                                               issue in this suit.
 OPT OUT OF SETTLEMENT                         Submit a “Request for Opt-Out Statement” and give up
                                               your right to participate in the settlement.

        These rights and options—and the deadlines to exercise them—are explained in this notice. The Court
has not yet decided whether to approve the settlement. If the settlement is approved, the injunctive relief will be
implemented and payments will be made after Claim Forms are reviewed and the Court approves the proposed
payments.

                                                         1
           Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 12 of 42 PageID #:6508
                                      TABLE OF CONTENTS TO THIS NOTICE



BASIC INFORMATION...................................................................................................................................... 3
   1.    Why Did I Get This Notice? ...................................................................................................................... 3
   2.    What Is This Lawsuit About? ................................................................................................................... 3
   3.    Why Is This Lawsuit a Class Action? ....................................................................................................... 4
   4.    Why Is There a Settlement? ...................................................................................................................... 4
   5.    Who Is in the Settlement? ......................................................................................................................... 4
THE SETTLEMENT BENEFITS ....................................................................................................................... 4
   6.    What Does the Settlement Provide? ......................................................................................................... 4
   7.    What Can I Get from the Settlement? ..................................................................................................... 6
HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM ............................................................ 6
   8.    How Can I Get a Payment?....................................................................................................................... 6
   9.    When Would I Get My Payment? ............................................................................................................ 7
THE LAWYERS REPRESENTING YOU……………………………………………………………………. 7
   10.      Do I Have a Lawyer in This Case?........................................................................................................ 7
   11.      How Will the Lawyers Be Paid? ........................................................................................................... 7
OBJECTING TO THE SETTLEMENT ............................................................................................................ 7
   12.      How Do I Tell the Court That I Do Not Like the Settlement? ........................................................... 7
OPTING OUT OF THE SETTLEMENT ........................................................................................................... 7
   13.      How Do I Opt Out of the Settlement? .................................................................................................. 7
RELEASE OF CLAIMS ...................................................................................................................................... 8
   14.      What Claims Am I Releasing? .............................................................................................................. 8
THE COURT’S FAIRNESS HEARING ............................................................................................................ 8
   15.      When and Where Will the Court Decide Whether to Approve the Settlement? .............................. 8
   16.      Do I Have to Come to the Hearing? ...................................................................................................... 8
   17.      May I Speak at the Hearing?................................................................................................................. 8
IF YOU DO NOTHING ....................................................................................................................................... 9
   18.      What Happens If I Do Nothing at All? ................................................................................................. 9
GETTING MORE INFORMATION…...………………………………………………………………………9
   19.      How Do I Get More Information?.........................................................................................................9




                                                                             2
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 13 of 42 PageID #:6509

                                           BASIC INFORMATION

1. Why Did I Get This Notice

You have received this Notice because the Cook County Public Defender’s records indicate you are female and
worked as an Assistant Public Defender or Law Clerk between November 1, 2015 and October 28, 2019. This
notice explains that you have legal rights and options that you may exercise now that a settlement has been
proposed in this sex harassment and retaliation case.

 2. What Is This Lawsuit About?

The Class Representatives - Crystal Brown, Saran Crayton, Samantha Slonim, Celeste Addyman, Erika Knierim,
and Julie Hull - filed this lawsuit on November 8, 2017, on behalf of themselves and a proposed class of all
similarly situated female employees. The Class Representatives were joined in this lawsuit by eleven Named
Plaintiffs: Rocio Armendariz, Brett Gallagher, Rachelle Hatcher, Kyan Keenan, Takenya Nixon, Carly Patzke,
Stephanie Schlegel, Ashley Shambley, Coryn Steinfeld, Niyati Thakur, and Julie Willis.

The Class Representatives and Named Plaintiffs alleged that Defendants Cook County, Amy Campanelli in her
Official Capacity as the Cook County Public Defender (“CCPD”), and Thomas Dart in his Official Capacity as
the Cook County Sheriff (“CCSO”), violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq.,
the United States Constitution, 42 U.S.C. §1983, and the Illinois Civil Rights Act, 74 ILCS 23/1 et seq., by
implementing policies and practices that fostered a sexually hostile work environment in the Cook County Jail
and courthouse lockups whereby male detainees repeatedly masturbated at female Assistant Public Defenders
(APDs) and law clerks including during the two year period prior to the suit. The Plaintiffs also alleged that the
Public Defender retaliated against employees by barring them from entering the lockup at the Leighton County
Courthouse from October 31 to November 22, 2017.

On November 28, 2017, the Court entered two Agreed Preliminary Injunction Orders between Plaintiffs and the
CCSO and the CCPD. These Orders have remained in effect during the suit. Among other things, pursuant to
these Orders, the CCSO was required to: preserve reports relating to masturbation incidents; issue a directive
barring CCSO personnel from discouraging reports; issue an email to the CCPD outlining the disciplinary
procedures for detainees accused of masturbation; provide a copy of the incident report to the APD upon request;
require all detainees with a reported masturbation incident to wear a jumpsuit designed to deter future attacks;
require detainees with a reported incident to remain handcuffed during transport to and in the courthouse, and
that they be kept on the “bridge” and not in the lockups; assign a deputy to the courtrooms in floors 4-7 of the
Leighton Criminal Courthouse when detainees are present; and other remedial measures. Inter alia, pursuant to
these Orders, the CCPD agreed to maintain its policy prohibiting retaliation, withdraw the “lockup ban”
prohibiting APDs from entering the lockups at the Leighton Criminal Courthouse, and disseminate policies and
procedures implemented by the CCSO relevant to detainee masturbation and sexual misconduct.

On August 12, 2019, this Court certified a Hostile Work Environment class. The Court denied Plaintiffs’ request
to certify the retaliation sub-class but gave leave to re-file a motion to certify this class with a more limited class
definition.

The Defendants deny that they violated any law, including Section 1983, Title VII and/or the Illinois Civil Rights
Act. Defendants deny that their policies contributed to detainee masturbation incidents or that they discriminated
or retaliated against the Plaintiffs or any class member. Defendants assert they took reasonable measures to
prevent detainee sexual harassment. The CCPD denies it is responsible for policing detainees and

                                                          3
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 14 of 42 PageID #:6510
asserts this is the CCSO’s responsibility. The CCSO denies that it employed Assistant Public Defenders or law
clerks within the meaning of Title VII. The Court has not decided the case in either party’s favor on these claims
or defenses.

 3. Why Is This Lawsuit a Class Action?

In a class action lawsuit, one or more people called “Class Representatives” sue on behalf of other people who
have similar claims. In this case, the Class Representatives are Crystal Brown, Saran Crayton, Samantha Slonim,
Celeste Addyman, Erika Knierim, and Julie Hull.

As set forth in the prior October 28, 2019 Notice that was sent to you about this suit, the Court decided that the
lawsuit meets the requirements of Federal Rule of Civil Procedure 23, which governs class actions in federal
courts. The Court allowed, or “certified,” this lawsuit as a class action because there are a sufficient number of
female APDs and Law Clerks to form a class; there are legal questions and facts that are common to each class
member; the Class Representatives’ claims are typical of the claims of the rest of the Class; the Class
Representatives and the lawyers representing the Class will fairly and adequately represent the Class Members’
interests; the common legal questions and facts in this case predominate over questions that affect only
individuals; and this class action will be more efficient than individual lawsuits.

 4. Why Is There a Settlement?

The Court did not decide in favor of Plaintiffs or the Defendants. Plaintiffs and the Defendants negotiated, with
the Court’s assistance, to reach a proposed settlement rather than go to trial on this case. By agreeing to a
settlement, the parties avoid the cost of a trial and the risks of an adverse decision involved in a trial and potential
appeals; and, the Class Members affected will receive the benefit of future injunctive relief and monetary
compensation. Class Counsel think the settlement is in the best interest of all of the members of the Class.

 5. Who Is in the Settlement?

You were previously sent Notice that the class had been certified. The Class Representatives and individuals who
are in the Class certified by the Court will be covered by the settlement of this case if the settlement is approved.
These individuals include all female assistant public defenders (not including supervisors) and female law clerks
who have worked for the Defendants for any period of time from November 1, 2015 through and including
October 28, 2019 and who have visited the jail and/or lockups in connection with their employment and whose
names appear on the Class List provided to us by CCPD. You are receiving this Notice because you are in the
class based on the CCPD’s employment records.

THE SETTLEMENT BENEFITS
 6. What Does the Settlement Provide?

The Settlement provides both injunctive relief, from the CCPD and CCSO, and a monetary award from Cook
County, described as follows.
      a.      Settlement Terms - Injunctive Relief

       The Settlement provides that the following measures will be implemented and will remain in place for
two years following the date the final approval of the settlement is granted, if so, by the Court:


                                                          4
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 15 of 42 PageID #:6511
-   All detainees with a reported incident of indecent exposure, masturbation, or sexual misconduct shall
    be required to wear a special jumpsuit.
-   All detainees with a reported incident of indecent exposure, or masturbation, or sexual misconduct
    shall continue to be handcuffed at all times during transport from the Department of Corrections to the Court
    Services Division of the Cook County Judicial System facilities, and will remain handcuffed at all times
    unless otherwise ordered by a criminal court judge until their return to the jail.
-   In the Leighton Criminal Courthouse, those detainees with a reported incident of indecent exposure,
    masturbation, or sexual misconduct will remain handcuffed behind the back while in the Courthouse
    and will be kept on the “bridge” versus being held in the courtroom lockups.
-   The CCSO shall continue to assign a deputized sworn staff member or exempt staff member to each
    of the eight lockup areas in the Leighton Criminal Courthouse on floors 4, 5, 6, and 7 to remain in
    each of those lockup areas at all times when nonsworn court personnel are present with detainees.
-   Cook County and the CCPD will issue a Joint Statement that advises APDs and law clerks of the zero-
    tolerance policy for detainee sexual harassment, how to report incidents if they occur, and the policy
    against retaliation for reporting incidents.
-   The CCPD will provide a copy of an email from Lester Finkle dated December 15, 2017 regarding detainee
    masturbation attacks and all attachments thereto to new hires in their training packet.

-   The CCPD will disseminate information it receives from the CCSO, including any procedures on
    videoconferencing and reservation of off-tier meeting rooms in Divisions IX and X, procedures on
    reporting incidents and notice of detainees with indecent exposure and/or masturbation (“313” and “323”)
    alerts.
-   Videoconferencing shall be made available for APDs and law clerks to communicate with their detainee
    clients, subject to approval of the APD’s or law clerk’s Chief of the Division.
-   The CCPD will enact a policy concerning the representation of clients who have engaged in sexual
    harassment of APDs and law clerks, which is attached as Exhibit 5 to the Settlement Agreement.
-   The CCSO shall keep Policy 164 (Sexual Misconduct by Detainees Directive) and Procedure 132
    (Prohibited Sexual Behavior Procedure) in place. The CCSO shall provide any updates made to Policy
    164 or Procedure 132 to Plaintiffs’ counsel and the Parties shall meet and confer regarding any changes
    on request.
-   The CCSO will post the process by which an APD or law clerk may report an incident of indecent
    exposure, masturbation, or other sexual misconduct in Court Service Division courthouse lockups.
-   The CCSO shall continue to permit an APD or law clerk to request an incident report regarding an incident
    she reported and/or the outcome of any administrative hearing regarding that incident by sending an
    email to the Sheriff’s Office FOIA Officer at ccso.foiaofficer@cookcountyil.gov with certain
    information as set forth in the settlement agreement.
-   The CCSO shall make CCSO’s existing videoconferencing capabilities available for APD client
    meetings. Videoconferencing capabilities are currently available in Divisions II, V, VI, IX, X, and XI
    of the Cook County Jail.
-   The CCSO has designated rooms in Divisions IX and X for attorneys to meet with their clients away
    from the tiers. An APD requesting to meet with a client in one of these rooms shall send an email
    making the request to the following email address: ccso.legalvisit@cookcountyil.gov. An APD may,
    but is not required, to use the off-tier meeting room.

                                                   5
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 16 of 42 PageID #:6512
       -   The CCSO shall provide a list of detainees with 313 and 323 alerts to the CCPD that will include
           detainees who have a 313 or 323 alert at the time of creation of the List.

       b. Settlement Terms - Monetary Relief

        The settlement also provides that Cook County will pay the aggregate sum of Fourteen Million dollars
($14,000,000) to settle this case. The $14,000,000 shall be distributed to the Class Representatives, the Named
Plaintiffs, the Class Members, and Class Counsel. A minimum of $9,510,000 will be distributed to all the Class
Representatives, the Named Plaintiffs and all Class Members based on answers to Claim Forms. A Class
Administrator will determine the amount of each individual’s monetary award as described in the next section of
this Notice. In addition, Class Counsel will apply for service payments of $25,000 for each of the six Class
Representatives to compensate them for the time and effort they devoted to representing the Class in this case,
including the time they spent consulting with Class Counsel about the case and settlement, providing depositions
and discovery, and in exchange for a general release. Class Counsel will apply for service payments of $15,000
for each of the three Named Plaintiffs who gave depositions; $10,000 for each of the eight Named Plaintiffs who
answered sworn interrogatories but did not give depositions; and $5,000 for each of the three Class Members
who assisted the suit by providing sworn testimony and/or met with Class Counsel extensively to help prepare
the suit to be filed. Class Counsel will file a motion on or before May 22, 2020 for their reasonable attorneys’
fees and costs and expenses incurred in the lawsuit in an amount up to thirty-percent (30%) of the settlement fund
which equals Four Million Two-Hundred Thousand Dollars ($4,200,000), and the costs of administration of the
settlement will be paid from this amount. If the Court rejects any of the fees or costs sought by Class Counsel,
those amounts will be added to the Class Member fund.

7. What Can I Get from the Settlement?

You may be eligible to get a payment from the settlement for the harm you suffered as a result of the alleged
hostile work environment in Cook County’s courtroom lockups and Jail. An independent Class Administrator,
A.B. Data, Ltd., shall determine the amount of each monetary award based on a point system developed by Class
Counsel. This point system will take into account several factors based on your answers to the Claim Form,
including your dates of employment, the nature, frequency and severity of sexual harassment incidents you
experienced, whether you reported incidents to the CCSO, CCPD, County, or filed criminal charges, physical
and emotional harm you suffered, damages to your career, and your contribution to and participation in the
litigation of this case.

 8. How Can I Get a Payment?

HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
To receive a payment from the Settlement Fund, the enclosed Claim Form must be received by A.B. Data,
Ltd. on or before May 29, 2020, to be considered timely. You may fill the Claim Form out online by going
to www.ccpdharassmentsuit.com and clicking on the “Claim Form” link. Or, you can mail the form to:

                                       Brown v. Cook County Settlement
                                             c/o A.B. Data, Ltd.
                                              P.O. Box 173097
                                           Milwaukee, WI 53217

It is your obligation to make sure A.B. Data, Ltd. receives your Claim Form before the due date. All Claim
Forms must be signed under penalty of perjury and answers to the required questions must be completed for your
claim to be considered.
                                                       6
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 17 of 42 PageID #:6513

 9. When Would I Get My Payment?

If you are determined to be eligible for settlement payment, you will receive a check after the Court reviews all
the proposed payments to Class Members. This process may take some time.

THE LAWYERS REPRESENTING YOU
 10. Do I Have a Lawyer in This Case?

When the Court certified this case as a class action, the Court decided that Robin Potter and M. Nieves Bolaños
(“Class Counsel”) are qualified to represent you and all Class Members.

 11. How Will the Lawyers Be Paid?

Class Counsel will receive up to Four Million Two Hundred Thousand Dollars ($4,200,000) in payment to them
for their reasonable attorneys’ fees and costs in pursuing this litigation on behalf of the Class Representatives and
the Class. The Court will be asked to approve Class Counsel’s petition for attorneys’ fees and costs at the Fairness
Hearing described in Section 15, below.

OBJECTING TO THE SETTLEMENT
 12. How Do I Tell the Court That I Do Not Like the Settlement?

You can tell the Court that you do not agree with the settlement or some part of it by “objecting” to the settlement.
You must give reasons why you think the Court should not approve the settlement or why you do not like the
settlement or some part of it. The Court will consider your views. To object, you must send a letter stating that
you object to the settlement in Brown et al. v. Cook County et al., No. 17-cv-8085 (N.D. Ill.) (Kennelly, J.). The
letter must include your name, address, telephone number, signature, and the reasons you object to the settlement.
Mail identical copies of the objection to both of the following addresses:

  CLERK OF THE COURT:                                        CLASS COUNSEL:
  United States District Court for the                       Robin Potter, Esq.
  Northern District of Illinois                              M. Nieves Bolaños, Esq.
  219 S. Dearborn Street, 20th Floor                         POTTER BOLAÑOS LCC
  Chicago, IL 60604                                          111 East Wacker Drive, Suite 2600
                                                             Chicago, IL 60601

Your objection must be received at the two addresses above on or before May 29, 2020.

OPTING OUT OF THE SETTLEMENT
 13. How Do I Opt Out of the Settlement?

Because you have received this Preliminary Notice and have the opportunity to participate in the Claims Process,
if the Settlement Agreement is accepted by the Court, you will be deemed to have waived and released any claim
(and any damages or other relief) that was or could have been raised in the First Amended Complaint filed in this
suit. If you do not want to be considered a Settlement Class Member for whatever reason, you must send a
                                                         7
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 18 of 42 PageID #:6514
signed letter stating you wish to opt out of the Settlement and it must be received by the Settlement Administrator
by May 29, 2020 at:

                                       Brown v. Cook County Settlement
                                             c/o A.B. Data, Ltd.
                                              P.O. Box 173001
                                           Milwaukee, WI 53217

Any risk of non-receipt of your Request for Opt-Out Statement by May 29, 2020 is borne by you.

RELEASE OF CLAIMS
 14. What Claims Am I Releasing?

Unless you timely exclude yourself from the settlement, you will be deemed to have waived and released any
claim (and any damages or other relief) that was or could have been raised in the First Amended Complaint filed
in this suit. Your release applies whether you seek monetary damages, or costs and attorneys’ fees, and applies
to any claims that arise under Title VII, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the
United States Constitution, 42 U.S.C. §1983, and the Illinois Civil Rights Act, 74 ILCS 23/1 et seq., that formed
the basis of the claims in this suit. However, your release does not include or cover any claims that may arise
after the court issues its final decision approving the proposed settlement.

THE COURT’S FAIRNESS HEARING
 15. When and Where Will The Court Decide Whether to Approve the Settlement?

The Court will hold a hearing at which it will consider the fairness, adequacy, and reasonableness of the proposed
settlement (the “Fairness Hearing”). This hearing will be held on September 18, 2020 at 9:30 a.m. in Judge
Kennelly’s Courtroom, Room 2103, 219 S. Dearborn Street, Chicago, Illinois 60604. If there are objections, the
Court will consider them. The Court will listen to Class Members who have asked to speak at the hearing. After
the hearing, the Court will decide whether to approve the settlement. The Court will also rule upon Class
Counsel’s request for attorneys’ fees and costs. We do not know how long after the Fairness Hearing the Court
will issue its decision.

 16. Do I Have To Come to the Hearing?

You are welcome to attend the Fairness Hearing, but you are not required to attend. If you send a written
objection, you are not required to raise your objection in person. As long as your written objection was received
on time, the Court will consider it. You may also obtain an attorney at your own expense to represent you
personally at the Fairness Hearing, but it is not necessary. Class Counsel will answer any questions that the Court
may have.

 17. May I Speak at the Hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must send a letter of
“Notice of Intention to Appear in Brown v. Cook County,” stating that you will attend the Fairness Hearing and
requesting the Court to allow you to speak. You must include your name, address, telephone number, and


                                                        8
        Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 19 of 42 PageID #:6515
signature in the letter. Your Notice of Intention to Appear must be received no later than May 29, 2020 at both
of the following addresses:

  CLERK OF THE COURT:                                       CLASS COUNSEL:
  United States District Court for the                      Robin Potter, Esq.
  Northern District of Illinois                             M. Nieves Bolaños, Esq.
  219 S. Dearborn Street, 20th Floor                        POTTER BOLAÑOS LCC
  Chicago, IL 60604                                         111 East Wacker Drive, Suite 2600
                                                            Chicago, IL 60601

IF YOU DO NOTHING
 18. What Happens If I Do Nothing at All?

If you do no nothing, you will not receive a payment and will be bound by the terms of this settlement. As
a result, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit
against the Defendants about the legal issues in this case at any time in the future. If you do nothing, you
will still benefit from the injunctive relief provided for by the settlement to the extent you remain employed
by CCPD.


GETTING MORE INFORMATION
19. How Do I Get More Information?

This Notice summarizes the proposed settlement. More details are in the Settlement Agreement, which was filed
with the Court as an exhibit to Class Counsel’s Motion for Preliminary Approval. You can get a copy of the
Settlement Agreement by writing to Class Counsel at the following address:

                                                 Robin Potter, Esq.
                                              M. Nieves Bolaños, Esq.
                                           POTTER BOLAÑOS LLC
                                         111 East Wacker Drive, Suite 2600
                                              Chicago, Illinois 60601

For more information, you may also visit the website www.ccpdharassmentsuit.com, where you will find the
Settlement Agreement and other related documents. You may also call or write to Class Counsel with any
questions regarding this class action.

              PLEASE DO NOT TELEPHONE THE CLERK OF THE COURT.
Dated: March 30, 2020
CLERK, U.S. District Court
Northern District of Illinois




                                                        9
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 20 of 42 PageID #:6516
               Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 21 of 42 PageID #:6517


                                               SETTLEMENT CLAIM FORM
                         Brown et al. v. Cook County et al., No. 17-cv-8085 (N.D. Ill.) (Kennelly, J.)
                                    INSTRUCTIONS - PLEASE READ CAREFULLY
       1. This information will be kept confidential and will NOT be shared with the Cook County Public Defender,
          Cook County, or the Cook County Sheriff. If you have any questions or concerns about the confidentiality of
          your responses, please contact Class Counsel Robin Potter and/or M. Nieves Bolaños, by email at:
          robin@potterlaw.org or nieves@potterlaw.org, or by phone at (312) 861-1800.

       2. You must sign this Claim Form and submit it to the Claims Administrator by May 29, 2020. We strongly
          urge you to fill out the form online as this is the only way to ensure that your form does not get lost and that your
          entries are accurate. The website is encrypted and secure.


To upload the form and fill it out online go to: www.ccpdharassmentsuit.com and click on the “Claim Form” link.
If you are filling out the form online, you will land on a confirmation page with your Claim Number upon completion.
Your Claim Form will not be considered submitted unless you receive this confirmation with your Claim Number.
If you are filling out the paper form, it will be your responsibility to ensure that the Claims Administrator receives
the form by May 29, 2020. You must return the form to the Claims Administrator by email or U.S. Mail:
                                               Brown v. Cook County Settlement
                                                     c/o A.B. Data, Ltd.
                                                      P.O. Box 173097
                                                   Milwaukee, WI 53217

       3. There are eight sections to the Claim Form. The eight sections of the Claim Form are:
I.        *CONTACT INFORMATION (REQUIRED)

II.       *CERTIFICATION THAT YOU ARE FEMALE (REQUIRED)

III.      *CERTIFICATION THAT YOU WORKED FOR THE COOK PUBLIC DEFENDER’S OFFICE AS AN
          ASSISTANT PUBLIC DEFENDER AND/OR A LAW CLERK BETWEEN NOVEMBER 1, 2015 AND
          OCTOBER 28, 2019 (REQUIRED)

IV.       SEXUAL HARASSMENT YOU EXPERIENCED THAT WAS PERPETRATED BY MALE
          DETAINEES IN THE CUSTODY OF THE COOK COUNTY SHERIFF DURING THE TIME YOU
          WORKED FOR THE COOK COUNTY PUBLIC DEFENDER

V.        REPORTS YOU MADE RELATING TO DETAINEE SEXUAL HARASSMENT

VI.       HOW HAS THE DETAINEE SEXUAL HARASSMENT (MASTURBATION, INDECENT EXPOSURE,
          PHYSICAL TOUCHING, AND/OR VERBAL HARASSMENT) AFFECTED YOU?

VII.      INVOLVEMENT IN THIS LAWSUIT

VIII. *SWORN VERIFICATION OF RESPONSES (REQUIRED)
             Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 22 of 42 PageID #:6518


If you answer the form online, then you will be directed past questions that do not apply to you based on your previous
answers in an effort to make the process of filling out the form quicker.


      4. You must answer all of the required questions. You will NOT receive any money from the settlement if you
         do not answer ALL of the required questions.

      5. The answers you provide to the questions on the Claim Form will determine if you meet the minimum
         qualifications to receive money from the settlement and how much money you will receive.

      6. You must answer truthfully. If it is not possible to remember everything that happened to you, you should do
         your best to provide an estimate or average. Your responses and the information provided in this process
         are being made under oath and under penalty of perjury.

      7. You should contact the attorneys who represent the class in the case, Robin Potter and M. Nieves Bolaños,
         if you have any questions. You can reach them by email at: robin@potterlaw.org or nieves@potterlaw.org, or
         by phone at (312) 861-1800. Do not contact Judge Kennelly or the Court with any questions about this Claim
         Form.


I.        *CONTACT INFORMATION (REQUIRED)

1. *Contact Information (required). We will communicate with you in the future using the information you provide
here. Please notify Class Counsel IMMEDIATELY if your contact information changes. We need accurate and up to
date contact information.

_________________________             _________________________
First Name*                           Last Name*

_________________________
Home Phone*

_________________________
Cell Phone* (If your home & cell phones are the same, please enter that number in both blanks.)

_________________________             _______________________________________________
Home and/or Mailing Address*          City* State* Zip Code*

_________________________________________________________
Primary Personal Email Address* (This is the address that we will use to communicate with you in the future. If you do
not have a personal email address, insert “none.”)


II.       *CERTIFICATION THAT YOU ARE FEMALE (REQUIRED)

2.     *Are you female? Please mark yes or no. (required)

         YES / NO
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 23 of 42 PageID #:6519


III.    *CERTIFICATION THAT YOU WORKED FOR THE COOK PUBLIC DEFENDER’S OFFICE AS AN
        ASSISTANT PUBLIC DEFENDER AND/OR A LAW CLERK BETWEEN NOVEMBER 1, 2015 AND
        OCTOBER 28, 2019 (REQUIRED)

3. *Did you work as an Assistant Public Defender for the Cook County Public Defender’s Office at any time between
November 1, 2015 and October 28, 2019? Please mark yes or no. (required)

       YES / NO

If you answered YES to Question 3, please answer Question 3A. If you answered NO to Question 3, please go to
Question 4.

3A. Please write the dates you worked as an Assistant Public Defender for the Cook County Public Defender’s Office
in the space below. If you had more than one period of employment, please list the dates for each time period. (If you do
not recall the exact dates, please write your best estimate.):


_______________________              _________________________________
START DATE                           END DATE

_______________________              _________________________________
START DATE                           END DATE

_______________________              _________________________________
START DATE                           END DATE


4.   *Did you work as a Law Clerk for the Cook County Public Defender’s Office at any time between November 1,
2015 and October 28, 2019? Please mark yes or no. (required)

       YES / NO

If you answered YES to Question 4, please answer Question 4A. If you answered NO to Question 4, please go to
Question 5.


4A. Please provide the dates you worked as a Law Clerk for the Cook County Public Defender’s Office in the space
below. If you had more than one internship as a Law Clerk with the Cook County Public Defender’s Office, please
provide the dates of each internship from November 1, 2015 to October 28, 2019. (If you do not recall the exact dates,
please write your best estimate.):

_______________________              _________________________________
START DATE                           END DATE

_______________________              _________________________________
START DATE                           END DATE

_______________________              _________________________________
START DATE                           END DATE
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 24 of 42 PageID #:6520


_______________________              _________________________________
START DATE                           END DATE

_______________________              _________________________________
START DATE                           END DATE


IV.     SEXUAL HARASSMENT YOU EXPERIENCED THAT WAS PERPETRATED BY MALE
        DETAINEES IN THE CUSTODY OF THE COOK COUNTY SHERIFF DURING THE TIME YOU
        WORKED FOR THE COOK COUNTY PUBLIC DEFENDER.

5.     While you were working at the Cook County Public Defender’s office, did you experience sexual harassment
(including masturbation, indecent exposure, unwanted touching, exposure to bodily fluids, or unwanted sexual threats or
comments) by male detainees in the Cook County Jail or Cook County Courthouse Lockups during the time period
November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered Yes to Question 5, Please Answer Questions 6-15.

If you answered NO to Question 5, Please proceed to Section V (“REPORTS YOU MADE RELATING TO
DETAINEE SEXUAL HARASSMENT”).

6. MASTURBATION WITH PENIS EXPOSED. While you were working at the Cook County Public Defender’s
office, did you witness a male detainee masturbate with his penis exposed in the Cook County Jail or Cook County
Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 6, please answer question 6(a).

If you answered NO to question 6, you should skip the remaining question in this section and proceed to question
7 in the next section, “MASTURBATION WITH PENIS INSIDE CLOTHING.”

6(a). How many times did you witness a male detainee masturbate with his penis exposed in the Cook County Jail or
Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? (If you do not recall
the exact number of times, please provide your best estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Witnessed a Detainee in the Cook
 Applies                                         County Jail or Cook County Courthouse Lockups Masturbate
                                                 with Penis Exposed from November 1, 2015 to October 28, 2019
                                                 1 time
                                                 2-5 times
                                                 5-10 times
                                                 10-15 times
                                                 More than 15 times

7.    MASTURBATION WITH PENIS INSIDE CLOTHING. While you were working at the Cook County Public
Defender’s office, did you witness a male detainee masturbate with his penis inside his clothing in the Cook County Jail
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 25 of 42 PageID #:6521


or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? Please mark yes
or no.

       YES / NO

If you answered YES to question 7, please answer question 7(a).

If you answered NO to question 7, you should skip the remaining question in this section and proceed to question
8 in the next section, “INDECENT EXPOSURE (OTHER THAN MASTURBATION).”

7(a). How many times did you witness a male detainee masturbate with his penis inside his clothing in the Cook County
Jail or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? (If you do not
recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Witnessed a Detainee in the Cook
 Applies                                         County Jail or Cook County Courthouse Lockups Masturbate
                                                 with Penis Inside His Clothing from November 1, 2015 to
                                                 October 28, 2019 (Excluding Incidents Described Above)
                                                 1 time
                                                 2-5 times
                                                 5-10 times
                                                 10-25 times
                                                 More than 25 times

8.      INDECENT EXPOSURE (OTHER THAN MASTURBATION). While you were working at the Cook County
Public Defender’s office, did you witness a male detainee expose any part of his genitals (excluding incidents listed in
the sections above) in the Cook County Jail or Cook County Courthouse Lockups during the time period November 1,
2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 8, please answer question 8(a).

If you answered NO to question 8, you should skip the remaining question in this section and proceed to question
9 in the next section, “INAPPROPRIATE TOUCHING OF PENIS OR GENITALS.”

8(a).   How many times did you witness a male detainee expose his genitals (excluding incidents listed in the sections
above) in the Cook County Jail or Cook County Courthouse Lockups during the time period November 1, 2015 to October
28, 2019? (If you do not recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Witnessed a Detainee in the Cook
 Applies                                         County Jail or Cook County Courthouse Lockups Expose his
                                                 Genitals (excluding incidents listed in the sections above) from
                                                 November 1, 2015 to October 28, 2019
                                                 1 time
                                                 2-5 times
                                                 5-10 times
                                                 10-25 times
                                                 More than 25 times
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 26 of 42 PageID #:6522


9.      INAPPROPRIATE TOUCHING OF PENIS OR GENITALS (OTHER THAN MASTURBATION OR
INDECENT EXPOSURE). While you were working at the Cook County Public Defender’s office, did you witness a
male detainee inappropriately (for example, in a manner intended to harass, embarrass, or threaten) touch his penis or
genitals (excluding incidents listed in the sections above) in the Cook County Jail or Cook County Courthouse Lockups
during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 9, please answer question 9(a).

If you answered NO to question 9, you should skip the remaining question in this section and proceed to question
10 in the next section, “MASTURBATION OR INDECENT EXPOSURE WHILE YOU WERE IN A LOCKED
ROOM WITH A DETAINEE.”

9(a). How many times did you witness a male detainee inappropriately touch his penis or genitals (excluding incidents
listed in the sections above) in the Cook County Jail or Cook County Courthouse Lockups during the time period
November 1, 2015 to October 28, 2019? (If you do not recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best        Number of Times that You Witnessed a Detainee in the Cook
 Applies                                          County Jail or Cook County Courthouse Lockups
                                                  inappropriately touch his penis or genitals (excluding incidents
                                                  listed in the sections above) from November 1, 2015 to October
                                                  28, 2019
                                                  1 time
                                                  2-5 times
                                                  5-10 times
                                                  10-20 times
                                                  More than 20 times

10.    MASTURBATION OR INDECENT EXPOSURE WHILE YOU WERE IN A LOCKED ROOM WITH A
DETAINEE. While you were working at the Cook County Public Defender’s office, did a male detainee masturbate,
expose his penis, or inappropriately touch his penis or genitals (including incidents identified in your answers above)
while you were in a locked meeting room in the Cook County Jail or Cook County Courthouse Lockups during the time
period November 1, 2015 to October 28, 2019? This would include, for instance, if a client masturbated while you were
meeting in a locked room with him, and/or other detainee(s) masturbated at you in view while you were meeting in a
locked glass room with your client. Please mark yes or no.
       YES / NO
If you answered YES to question 10, please answer question 10(a).

If you answered NO to question 10, you should skip the remaining question in this section and proceed to question
11 in the next section, “UNWANTED PHYSICAL TOUCHING.”

10(a). How many times did a male detainee masturbate, expose his penis, or inappropriately touch his penis or genitals
(including incidents identified in your answers above) while you were in a locked meeting room in the Cook County Jail
or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? (If you do not recall
the exact number of times, please write your best estimate.):
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 27 of 42 PageID #:6523


 Place an “X” Next to the Answer that Best        Number of Times That a Male Detainee Masturbated, Exposed
 Applies                                          His Penis, or Inappropriately Touched his Penis or Genitals
                                                  (including incidents identified in your answers above) while You
                                                  Were in a Locked Meeting Room from November 1, 2015 to
                                                  October 28, 2019
                                                  1 time
                                                  2 times
                                                  3 times
                                                  More than 3 times

11.     UNWANTED PHYSICAL TOUCHING. While you were working at the Cook County Public Defender’s
office, did a male detainee touch your breasts, buttocks, genitals, or in some other way touch you in a sexual manner in
the Cook County Jail or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28,
2019? Please mark yes or no.

       YES / NO

If you answered YES to question 11, please answer question 11(a).

If you answered NO to question 11, you should skip the remaining question in this section and proceed to question
12 in the next section, “SEMEN.”

11(a). How many times did a male detainee touch your breasts, buttocks, genitals, or in some other way touch you in a
sexual manner in the Cook County Jail or Cook County Courthouse Lockups during the time period November 1, 2015
to October 28, 2019? (If you do not recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best        Number of Times that a Male Detainee Touched Your Breasts,
 Applies                                          Buttocks, Genitals, or in Some Other Way Touched You
                                                  Sexually in the Cook County Jail or Cook County Courthouse
                                                  Lockups from November 1, 2015 to October 28, 2019
                                                  1 time
                                                  2 times
                                                  3 times
                                                  4 times
                                                  5 or more times

12.    SEMEN. While you were working at the Cook County Public Defender’s office, did you come into physical
contact with a detainee’s semen and/or pre-ejaculate fluids including as a result of masturbation in the Cook County Jail
or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? Please mark yes
or no.

       YES / NO

If you answered YES to question 12, please answer question 12(a).

If you answered NO to question 12, you should skip the remaining question in this section and proceed to question
13 in the next section, “BODILY FLUIDS OTHER THAN SEMEN.”
           Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 28 of 42 PageID #:6524


12(a). How many times did you come into physical contact with a detainee’s semen and/or pre-ejaculate fluids including
as a result of masturbation in the Cook County Jail or Cook County Courthouse Lockups during the time period November
1, 2015 to October 28, 2019? (If you do not recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Had Physical Contact with a
 Applies                                         Detainee’s Semen and/or Pre-Ejaculate Fluids Including as a
                                                 Result of Masturbation in the Cook County Jail or Cook County
                                                 Courthouse Lockups from November 1, 2015 to October 28,
                                                 2019
                                                 1 time
                                                 2 times
                                                 3 or more times

13.     BODILY FLUIDS OTHER THAN SEMEN. While you were working at the Cook County Public Defender’s
office, did you come into physical contact with a detainee’s bodily fluids other than semen and/or pre-ejaculate fluids
(including due to spitting) in the Cook County Jail or Cook County Courthouse Lockups during the time period November
1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 13, please answer question 13(a).

If you answered NO to question 13, you should skip the remaining question in this section and proceed to question
14 in the next section, “RAPE THREATS.”

13(a). How many times did you come into physical contact with a detainee’s bodily fluids other than semen and/or pre-
ejaculate fluids (including due to spitting) in the Cook County Jail or Cook County Courthouse Lockups during the time
period November 1, 2015 to October 28, 2019? (If you do not recall the exact number of times, please write your best
estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Had Physical Contact with a
 Applies                                         Detainee’s Bodily Fluids other than Semen (including Due to
                                                 Spitting) in the Cook County Jail or Cook County Courthouse
                                                 Lockups from November 1, 2015 to October 28, 2019
                                                 1 time
                                                 2 times
                                                 3 or more times

14.     RAPE THREATS. While you were working at the Cook County Public Defender’s office, did a male detainee
threaten you verbally with rape, sexual assault, or sexual violence in the Cook County Jail or Cook County Courthouse
Lockups during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO
If you answered YES to question 14, please answer question 14(a).

If you answered NO to question 14, you should skip the remaining question in this section and proceed to question
15 in the next section, “ORAL HARASSMENT (OTHER THAN RAPE THREATS).”
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 29 of 42 PageID #:6525


14(a). How many times did a detainee threaten you verbally with rape, sexual assault, or sexual violence in the Cook
County Jail or Cook County Courthouse Lockups during the time period November 1, 2015 to October 28, 2019? (If you
do not recall the exact number of times, please write your best estimate.):


 Place an “X” Next to the Answer          Number of Times that a Detainee Threatened You with Rape, Sexual
 that Best Applies                        Assault, or Sexual Violence from November 1, 2015 to October 28, 2019
                                          1 time
                                          2-5 times
                                          5-10 times
                                          10-20 times
                                          More than 20 times

15.      ORAL SEX HARASSMENT (OTHER THAN RAPE THREATS). Excluding rape threats if any, listed in
Number 14 above, while you were working at the Cook County Public Defender’s office, did a male detainee ever make
a sexual comment (e.g., comment about your body, propositioning you, etc.) or gesture (e.g., whistling, hissing, leering,
etc.), during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 15, please answer question 15(a).

If you answered NO to question 15, you should skip the remaining question in this section and proceed to question
16 in the next section.

15(a). Excluding rape threats if any, while you were working at the Cook County Public Defender’s office, how many
times did a male detainee made a sexual comment (e.g., comment about your body, propositioning you, etc.) or gesture
(e.g., whistling, hissing, leering, etc.), during the time period November 1, 2015 to October 28, 2019? (If you do not
recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best         Number of Times that a Detainee Made a Sexual Comment or
 Applies                                           Gesture from November 1, 2015 to October 28, 2019
                                                   1 time
                                                   2-5 times
                                                   5-15 times
                                                   15-25 times
                                                   More than 25 times

V.     REPORTS YOU MADE RELATING TO DETAINEE SEXUAL HARASSMENT. Did you report (verbally
        or in writing) incidents of detainee sexual misconduct to the deputy sheriff, your supervisor(s), or to the Cook
        County’s Equal Opportunity Office?

16.     Reports to the Sheriff. Did you report (verbally or in writing) incidents of detainee sexual misconduct to a deputy
sheriff or other employee of the Cook County Sheriff’s Department during the time period November 1, 2015 to October
28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 16, please answer question 16(a).
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 30 of 42 PageID #:6526


If you answered NO to question 16, you should skip the remaining question in this section and proceed to
question 17 in the next section.
16(a). How many times did you report (verbally or in writing) incidents of detainee sexual misconduct to a deputy
sheriff or other employee of the Cook County Sheriff’s Department during the time period November 1, 2015 to October
28, 2019? (If you do not recall the exact number of times, please write your best estimate.):

 Place an “X” Next to the Answer that Best       Number of Times that You Reported (Verbally or in Writing)
 Applies                                         Incidents of Detainee Sexual Misconduct to Cook County
                                                 Sheriff from November 1, 2015 to October 28, 2019
                                                 1 time
                                                 2-5 times
                                                 5-15 times
                                                 15-25 times
                                                 More than 25 times

17.    Reports to Your Supervisor. Did you report (verbally or in writing) incidents of detainee sexual misconduct to
your supervisor or any other managerial level employee of the Cook County Public Defender’s Office during the time
period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 17, please answer question 17(a).

If you answered NO to question 17, you should skip the remaining question in this section and proceed to question
18 in the next section.

17(a). How many times did you report (verbally or in writing) incidents of detainee sexual misconduct to your supervisor
or any other managerial level employee of the Cook County Public Defender’s Office during the time period November
1, 2015 to October 28, 2019? (If you do not recall the exact number of times, please write your best estimate.):


 Place an “X” Next to the Answer          Number of Times that You Reported (Verbally or in Writing) Incidents
 that Best Applies                        of Detainee Sexual Misconduct to Supervisors with the Public Defender’s
                                          Office from November 1, 2015 to October 28, 2019
                                          1 time
                                          2-5 times
                                          5-15 times
                                          15-25 times
                                          More than 25 times

18.   Filed a Criminal Complaint. Did you file a criminal complaint relating to an incident(s) of detainee sexual
misconduct during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 18, please answer question 18(a).

If you answered NO to question 18, you should skip the remaining question in this section and proceed to question
19 in the next section.
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 31 of 42 PageID #:6527


18(a). How many times did you file criminal charges in connection with an incident of detainee harassment that occurred
in the Cook County Jail or in the courtroom lockups during the time period November 1, 2015 to October 28, 2019?

 Place an “X” Next to the Answer Number of Times that You Filed Criminal Complaints Relating to
 that Best Applies               Detainee Sexual Harassment from November 1, 2015 to October 28, 2019
                                 1 time
                                 2 times
                                 3 or more times

19.    Reports to the Cook County Equal Employment Office. Did you report (verbally or in writing) incidents of
detainee sexual misconduct to any employee of the Cook County Equal Employment Office (including during training
sessions in October 2017) during the time period November 1, 2015 to October 28, 2019? Please mark yes or no.

       YES / NO

If you answered YES to question 19, please answer question 19(a).

If you answered NO to question 19, you should skip the remaining question in this section and proceed to question
20 in the next section.

19(a). How many times did you report (verbally or in writing) incidents of detainee sexual misconduct to any employee
of the Cook County Equal Employment Office (including during training sessions in October 2017) during the time
period November 1, 2015 to October 28, 2019?

 Place an “X” Next to the            Number of Times that You Reported (Verbally or in Writing) Incidents of
 Answer that Best Applies            Detainee Sexual Misconduct to Any Employee of the Cook County Equal
                                     Employment Office from November 1, 2015 to October 28, 2019
                                     1 time
                                     2 times
                                     3 or more times

VI.   HOW HAS THE DETAINEE SEXUAL HARASSMENT (MASTURBATION, INDECENT EXPOSURE,
       PHYSICAL TOUCHING, AND/OR VERBAL HARASSMENT OR THREATS) AFFECTED YOU? It is
       extremely important that you answer these questions and tell us about how the detainee sexual misconduct
       affected you. We understand that it can be difficult to answer these questions and can sometimes have the effect
       of making you relive the detainee sexual misconduct you endured.

       A. Emotional, Mental, and/or Physical Effects

20.    Please place an “X” next to each symptom you have experienced as a result of the detainee sexual harassment.

 Place an “X” Next to Each Symptom that          Symptoms
 You Experienced
                                                 Stress
                                                 Crying
                                                 Anxiety
                                                 Depression
                                                 Hair Loss
                                                 Irritability
            Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 32 of 42 PageID #:6528


                                                  Lack of Control Over Moods
                                                  Anger
                                                  Fear
                                                  Diminished Sex Drive
                                                  Shortness of Breath
                                                  Lost Weight
                                                  Gained Weight
                                                  Difficulty Sleeping
                                                  Nightmares
                                                  High Blood Pressure
                                                  Vomiting
                                                  Headaches
                                                  Dizziness
                                                  Suicidal Thoughts
                                                  Physical Pain
                                                  Other: Please list any other emotional, mental, and/or physical
                                                  effects you suffered as a result of the detainee sexual harassment:

21.    Did you see a doctor, therapist, counselor, or other healthcare or religious professional for any physical, mental,
or emotional condition caused by detainee sexual misconduct? Please mark yes or no.

       YES / NO

If you answered YES to question 21, please answer question 21(a).

If you answered NO to question 21, you should skip the remaining question in this section and proceed to question
22 in the next section.

21(a). Please list the name, address, and phone number of each doctor, therapist, or healthcare or religious professional
you saw for physical, mental, or emotional condition(s) caused by detainee sexual misconduct, and the approximate
date(s) that you were under his or her care:

  NAME                    ADDRESS                 PHONE                   DATES OF               DIAGNOSIS IF
                                                                          TREATMENT              ANY




       B.      Impact On Your Job Or Career

22.    Did you resign from the Cook County Public Defender’s office because of detainee sexual misconduct? Please
mark yes or no.

       YES / NO

23.     Has the detainee sexual misconduct caused you to do any of the following? Please place an “X” in any box that
is applicable:
           Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 33 of 42 PageID #:6529


   Place an “X” Next to Applicable Action           Actions You Took
                                                    Transferred to a position that required less contact with
                                                    detainees and/or less contact with areas where detainee sexual
                                                    misconduct was prevalent
                                                    Did not apply for a promotion or other position because it
                                                    would increase your exposure to detainee sexual misconduct
                                                    Did not take on client(s) or case(s) because it would increase
                                                    your exposure to detainee sexual misconduct
                                                    Used sick days, annual leave, or other leave time

24.     Were you employed as an Assistant Public Defender in October and November 2017 and were impeded from
entering the lockup as a result of Amy Campanelli’s prohibition of CCPD personnel entering the lockup? Please mark
yes or no.

        YES / NO

VII.    INVOLVEMENT IN THIS LAWSUIT

It is important for us to know about your involvement in this suit, so please answer:

25.    Did you provide information (for instance, by in-person or phone interview with Class Counsel) or did you
provide documents regarding detainee sexual harassment or retaliation to Class Counsel in this lawsuit? Please mark yes
or no.

        YES / NO

VIII.    *SWORN VERIFICATION OF RESPONSES (REQUIRED)

I understand that the foregoing answers will be used to determine my share of the monetary settlement in this
action. By clicking on the signature box in the space below or by signing this Claim Form manually, I declare
under penalty of perjury that the foregoing answers are true and accurate to the best of my personal knowledge
and belief. I understand that the Claims Administrator may request additional information from me.

__________________           _________________________________
Date                         Signature

It is your responsibility to ensure that the Claims Administrator receives this form. You MUST submit this form by
May 29, 2020, to the Claims Administrator by completing the form online at www.ccpdharassmentsuit.com or by
completing it in writing and mailing it to:
                                            Brown v. Cook County Settlement
                                                   c/o A.B. Data, Ltd.
                                                    P.O. Box 173097
                                                 Milwaukee, WI 53217
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 34 of 42 PageID #:6530
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 35 of 42 PageID #:6531




       ATTACHMENT B
           Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 36 of 42 PageID #:6532




Subject:             Brown v. Cook County Settlement - Claim No.<Claim number>


Dear Claimant:
We have processed the claim submitted by you in the above‐referenced litigation. A portion of your claim, based on our
review, is currently deficient or ineligible for the reason(s) listed below. To resolve the deficient condition(s) within your
claim, you must submit a written response with any required information as specified below via email to:
info@ccpdharassmentsuit.com If you fail to respond by August 24th, 2020 or if your response fails to cure the
condition(s) identified below, this claim may be rejected to the extent that those condition(s) remain uncured. Please
note, this is the only notice you will receive with respect to this claim.


        No employment dates provided – Information Must Be Provided

To resolve this condition, you must provide the dates (or your best estimate of the dates) you were employed with the
Cook County Public Defender’s office as an Assistant Public Defender and/or a Law Clerk at any time between November
1, 2015 and October 28, 2019. (See Questions 3 and 4 of the Claim Form, attached here).


Claims that are not cured by the response deadline above may be rejected in part.


All responses should be emailed to info@ccpdharassmentsuit.com Responses must be postmarked or received within 14
days of the date of this email. Please reference your claim number in all correspondence.


If you have any questions, please contact the Class Counsel at (312) 861‐1800, ext. 309, or email your questions to
info@ccpdharassmentsuit.com. Please reference the claim number listed above in any communication.


Sincerely,
Claims Administrator




                                                              1
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 37 of 42 PageID #:6533




       ATTACHMENT C
    Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 38 of 42 PageID #:6534


ClaimNumber   Award Units   AwardAmount
              87.9          $ 134,153.03
              76.94         $ 117,425.87
              75.48         $ 115,197.62
              75.4          $ 115,075.52
              74            $ 112,938.84
              72.76         $ 111,046.35
              70.46         $ 107,536.09
              70.2          $ 107,139.28
              69.42         $ 105,948.84
              66.86         $ 102,041.77
              64.92         $   99,080.94
              64.68         $   98,714.65
              64.62         $   98,623.08
              64.2          $   97,982.08
              64.16         $   97,921.03
              64.1          $   97,829.46
              63.9          $   97,524.22
              63.8          $   97,371.60
              63.38         $   96,730.59
              61.72         $   94,197.10
              58.16         $   88,763.83
              58            $   88,519.63
              55.1          $   84,093.65
              54.74         $   83,544.22
              53.76         $   82,048.54
              53.1          $   81,041.25
              53.08         $   81,010.73
              52.84         $   80,644.44
              52.6          $   80,278.15
              52.42         $   80,003.43
              52.12         $   79,545.57
              51.75         $   78,980.88
              50.05         $   76,386.34
              49.64         $   75,760.60
              48.9          $   74,631.21
              48.84         $   74,539.64
              47.54         $   72,555.58
              47.5          $   72,494.53
              47.4          $   72,341.91
              46.78         $   71,395.66
              46.66         $   71,212.52
              46.32         $   70,693.61
              45.62         $   69,625.27
              44.92         $   68,556.93
              44.68         $   68,190.64
              44.58         $   68,038.02
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 39 of 42 PageID #:6535


         44.04        $   67,213.87
         43.76        $   66,786.54
         43.36        $   66,176.06
         42.88        $   65,443.48
         42.48        $   64,833.00
         42.44        $   64,771.95
         42.26        $   64,497.24
         42.1         $   64,253.04
         42.02        $   64,130.95
         41.76        $   63,734.14
         41.38        $   63,154.18
         41.32        $   63,062.61
         41.12        $   62,757.37
         40.64        $   62,024.79
         40.12        $   61,231.17
         39.96        $   60,986.98
         39.64        $   60,498.59
         37.56        $   57,324.09
         37.36        $   57,018.85
         37.06        $   56,560.99
         36.8         $   56,164.18
         36.34        $   55,462.13
         35.16        $   53,661.21
         34.74        $   53,020.21
         34.72        $   52,989.68
         34.26        $   52,287.63
         34.02        $   51,921.34
         33.84        $   51,646.63
         33.78        $   51,555.06
         33.54        $   51,188.77
         33.08        $   50,486.72
         32.96        $   50,303.57
         32.48        $   49,570.99
         32.24        $   49,204.71
         32.02        $   48,868.94
         31.94        $   48,746.85
         31.84        $   48,594.23
         31.8         $   48,533.18
         31.28        $   47,739.55
         31.02        $   47,342.74
         30.8         $   47,006.98
         29.88        $   45,602.87
         29.64        $   45,236.59
         29.38        $   44,839.77
         28.86        $   44,046.15
         28.56        $   43,588.29
         28.12        $   42,916.76
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 40 of 42 PageID #:6536


         28.08        $   42,855.71
         27.4         $   41,817.90
         27.32        $   41,695.80
         27.32        $   41,695.80
         27.14        $   41,421.08
         26.54        $   40,505.36
         26           $   39,681.22
         25.2         $   38,460.25
         25.18        $   38,429.73
         25.08        $   38,277.11
         25           $   38,155.01
         24.72        $   37,727.68
         24.44        $   37,300.34
         23.72        $   36,201.48
         23.44        $   35,774.14
         23.26        $   35,499.43
         22.84        $   34,858.42
         22.72        $   34,675.28
         22.52        $   34,370.04
         22.49        $   34,324.25
         22.48        $   34,308.99
         22.4         $   34,186.89
         22.26        $   33,973.22
         22.18        $   33,851.13
         22.04        $   33,637.46
         22.04        $   33,637.46
         21.8         $   33,271.17
         21.72        $   33,149.08
         21.64        $   33,026.98
         21.48        $   32,782.79
         20.7         $   31,592.35
         20.58        $   31,409.21
         20.32        $   31,012.40
         20           $   30,524.01
         19.84        $   30,279.82
         19.48        $   29,730.39
         19.4         $   29,608.29
         19.36        $   29,547.24
         19.25        $   29,379.36
         18.52        $   28,265.23
         17.52        $   26,739.03
         17.42        $   26,586.41
         17.2         $   26,250.65
         17.1         $   26,098.03
         16.74        $   25,548.60
         16.68        $   25,457.03
         16.52        $   25,212.83
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 41 of 42 PageID #:6537


         16.48        $   25,151.79
         16.04        $   24,480.26
         15.76        $   24,052.92
         15.76        $   24,052.92
         15.68        $   23,930.83
         15.52        $   23,686.63
         15.24        $   23,259.30
         15.24        $   23,259.30
         15.16        $   23,137.20
         15           $   22,893.01
         14.98        $   22,862.48
         14.96        $   22,831.96
         14.8         $   22,587.77
         14.8         $   22,587.77
         14.5         $   22,129.91
         14.44        $   22,038.34
         14.08        $   21,488.90
         14.02        $   21,397.33
         13.96        $   21,305.76
         13.88        $   21,183.66
         13.4         $   20,451.09
         13.28        $   20,267.94
         13.22        $   20,176.37
         12.92        $   19,718.51
         12.92        $   19,718.51
         12.8         $   19,535.37
         12.8         $   19,535.37
         12.48        $   19,046.98
         12.24        $   18,680.70
         12.2         $   18,619.65
         11.88        $   18,131.26
         11.8         $   18,009.17
         11.76        $   17,948.12
         11.56        $   17,642.88
         11.48        $   17,520.78
         11.12        $   16,971.35
         10.92        $   16,666.11
         10.88        $   16,605.06
         10.8         $   16,482.97
         10.68        $   16,299.82
         10.6         $   16,177.73
         10.12        $   15,445.15
         10.08        $   15,384.10
         10.06        $   15,353.58
         10.04        $   15,323.05
         9.92         $   15,139.91
         9.76         $   14,895.72
Case: 1:17-cv-08085 Document #: 274-6 Filed: 09/11/20 Page 42 of 42 PageID #:6538


         9.4          $   14,346.29
         8.96         $   13,674.76
         8.48         $   12,942.18
         8.42         $   12,850.61
         8.4          $   12,820.08
         8.28         $   12,636.94
         8.12         $   12,392.75
         7.4          $   11,293.88
         7.28         $   11,110.74
         7.26         $   11,080.22
         6.88         $   10,500.26
         6.44         $    9,828.73
         6.28         $    9,584.54
         6.2          $    9,462.44
         5.64         $    8,607.77
         5.64         $    8,607.77
         5.38         $    8,210.96
         5.2          $    7,936.24
         5.08         $    7,753.10
         5            $    7,631.00
         4.88         $    7,447.86
         4.8          $    7,325.76
         4.36         $    6,654.23
         4.2          $    6,410.04
         4.08         $    6,226.90
         4.04         $    6,165.85
         3.88         $    5,921.66
         3.8          $    5,799.56
         3.48         $    5,311.18
         3.4          $    5,189.08
         3.24         $    4,944.89
         2.52         $    3,846.03
         2.52         $    3,846.03
         2.12         $    3,235.55
         2            $    3,052.40
         1.68         $    2,564.02
         1.52         $    2,319.82
         1.24         $    1,892.49
         1            $    1,526.20
         0.48         $      732.58
         0.4          $      610.48
         0.16         $      244.19
         0.16         $      244.19
         0            $         -
         0            $         -
